DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roughening means, trolley with press tools and roughening means provided thereon, and the press roll must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  it is suggested to amend the limitation “wherein the press means provide the force” in line 51 to read as “wherein the press means is configured to provide the force”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities: it is suggested to add a comma after disc in line 4 such that the limitation reads as “shape of a press roll or pressure disc, can be subjected to a same adjustable pressure”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“roughening means with which the grooves are roughened” in claim 20 [no corresponding structure is disclosed or shown in the figures; see pg. 28 line 8];
“press means being adapted for exerting an adjustable pressure” in claim 20 [corresponding structure is hydraulic cylinder/piston 59, 60; see pg. 2]; and 
“switching means” in claims 27-29 [corresponding structure is proportional valves 62 & 63; see pg. 26 lines5-7].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24-30 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, there appears to be insufficient antecedent basis for the limitation “the walls of grooves” found in line 8. Additionally it is suggested to amend the limitation to recite “walls of the grooves” to maintain consistency with the remainder of the claim. 
The claim states “wherein the press tools are provided with at least one pair of press tools provided with the press tools in at least one pair on opposite sides of one of the profile sections to be assembled”, it is unclear how the press tools are to be provided with a pair of press tools, e.g. how are the tools provided with a pair of themselves? Additionally there appears to be missing language within the phrase “provided with at least one pair of press tools provided with the press tools in at least one pair”. Clarification and/or correction is required.
The claim states “a profile to be formed” in line 29, it is unclear if this is intended to refer to the profile set forth in the preamble or if it is intended to set forth a profile different from that of the preamble. For examination purposes the limitation is being interpreted as referring to the profile set forth in the preamble of the claim.
The claim states “during the pressing or rolling”, this renders the claim indefinite since it is unclear how the pressing tools are capable of performing a rolling function. 
The claim states “exerting an adjustable pressure on the at least two pair of the press tools” in lines 31-32, this renders the claim indefinite since the claim previously recites “at least one pair of press tools” therefore it is unclear if the limitation is intending to further define the at least one pair to comprise of at least two pairs or if the limitation is intending to refer to the at least one pair. It is noted that should it be intending to further define the at least one pair to now be at least two pair this would create indefiniteness within the claim since the claim would have a broad recitation followed by a narrow recitation within the same claim. For examination purposes the limitation is being interpreted as the at least one pair. It is noted that the limitation “at least two pair of the press tools” is found in line 47 of claim 20 as well as in claim 28. 
The claim states “the press tools are adapted to be positioned in relation to a central axis of the profile to be formed under the influence of a local shape of the profile sections” in line 37, it is unclear what is encompassed within the phrase “under the influence of a local shape of the profile sections” and what the metes and bounds of this limitation are with respect to the positioning of the press tools. Clarification and/or correction is required.
The claim states “the press means are adapted for exerting an adjustable force on the press tools on each side of the profile sections to be assembled are adapted to exert independently adjustable forces for each of the press tools” starting in line 42, there appears to be missing language rendering the metes and bounds of the claim unclear. 
The claim states “a second pair of the at least two pair of the press tools are placed opposite one another at a certain distance thereof” it is unclear what the term “thereof” is referring to, e.g. is it referring to a distance between each press tool of the second pair or is it referring to a certain distance between the second pair of press tools and the profile section. Clarification and/or correction is required.
Claim limitation “roughening means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification and drawings are devoid of any structure that performs the function in the claim [see pg. 28 lines 7-8]. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

With regards to claim 26, the claim states “the machine is configured in several different configurations by automatically or manually applying or removing press tools”, this renders the claim indefinite since it is unclear how the machine can be configured in several difference configurations at the same time. It is suggested to amend the limitation to read as “the machine is configured for several different configurations by automatically or manually applying or removing press tools” to clearly set forth the machine having the capability of accommodating several different configurations. 
With regards to claims 27-29, the claim states “having a switch position....can be subjected to a same adjustable pressure/can be subjected to a same adjustable outlet pressure or to a fixed maximum outlet pressure”, this renders the claim indefinite since it is unclear how a switch position is able to perform this function. Specifically, by definition a position is place  where something is located or has been put therefore it is unclear how a placement can provide an adjustable pressure. Clarification and/or correction is required.
With regards to claim 29, the claim states “are arranged on one and the same side of the profile” in line 3, this renders the claim indefinite since it is unclear if the limitation is intending to set forth that the press tools are arranged on the same side or if it is intending to set forth that different sides; specifically it is unclear what is being referred to with the limitation “one and the same side”. Clarification and/or correction is required.
With regards to claim 30, the claim states “wherein press tools (61) are adjustable in height”, it is unclear if this limitation is further defining the previously set forth press tools or if the limitation is intending to set forth an additional set of press tools. It is noted that although the reference numerals are not used to designate differences in elements the reference numerals in the limitation appear to be designating a different set of press tools thereby emphasizing the indefiniteness. 
With regards to claim 32, there appears to be insufficient antecedent basis for the limitation “and/or carriers or pusher elements” in line 2. Additionally it is noted that correcting the antecedent basis would not overcome the indefinites since it is unclear the structural relationship of the carriers or pusher elements with respect to the previously recited structural elements of the machine. 
With regards to claim 33, the claim states “providing a machine with roughening means with which the grooves are roughened”, it is unclear if the limitation “are roughened” is intending to set forth a step of roughening or if the limitation is intending to set forth the function of the machine. Additionally it is unclear how the grooves are to be roughened by the machine when the grooves are already filled with edges of the thermally insulating sections as set forth in the limitation “providing edges of the thermally insulating sections in grooves of the profile sections”. 
The claim states “which move forward and return along profile sections” in line 9 and then states “during a forward movement” in line 10 and “during a return movement” in line 14, this renders the claim indefinite since it is unclear if the limitation is setting forth a step of moving the trolley in a forward movement/return movement or if the limitation is simply intending to set forth what occurs when the trolley moves in a forward movement/return movement. It is noted that the limitation “which move and return” is not positively reciting an active method step of forwarding or returning.
The claim states “providing the thermally insulating sections in the grooves” in line 12, it is unclear how this providing step is to be performed when the claim has previously recited a step of providing edges of thermally insulating sections in the grooves. Clarification and/or correction is required.
The claim states “moving the press tools and connecting the profile sections” in lines 15-16, this renders the claim indefinite since the first step set forth in the method claim is a step of connecting first and second profile sections, therefore it is unclear if the claim is intending to set forth an additional connecting step or if the limitation is intending to refer to the same connecting step previously set forth. 
The claim states “providing at least one pair of press tools” in line 17, it is unclear if the pair of press tools are in addition to the press tools previously recited or if the step of providing the pair of press tools is intending to further define the previously recited step of providing press tools. Clarification and/or correction is required.
The claim states “connecting the profiles by exerting” in line 23, it is unclear if this limitation is in addition to the connecting step previously set forth in the claim or if the limitation is intending to further define the previous step of connecting.
The claim states “plastically deforming one or several walls of the grooves” in line 28, it is unclear if this step is in addition to the plastically deforming performed on the return movement of the trolley or if the limitation is intending to further define the previous set forth plastically deforming step. 
The claim states “forming under the influence of a local shape of the profile sections” in line 32, it is unclear what is being formed.
The claim states “adjusting and controlling force on the related press tools” in line 26, “exerting an adjustable force on the press tools” in line 38, and “separately adjusting forces for each of the press tools” in line 41, it is unclear if the limitations are intending to set forth distinctly different forces of the press tools within each one of these steps or if the exerting and separately adjusting steps are intending to further define the adjusting and controlling step. Clarification and/or correction is required. It is noted that should the limitations be referring to distinctly different steps it is unclear if these steps are performed simultaneously or is sequence.
The claim states “situating the press tools of a first pair of the at least one pair of press tools opposite one another  on two opposite sides of the first profile section” in line 42, this renders the claim indefinite since the claim has previously recited the at least one pair of the press tools are provided on opposite sides of the profile section, which includes the first profile section. Therefore it would appear that the claim is reciting a broad recitation followed by a narrow recitation within the same claim. A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired [see MPEP § 2173.05(c)]. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claim states “joining the profile sections to the thermally insulating sections” in line 52, it is unclear if this is intending to further define the steps of plastically deforming walls of the grooves and thereby clamping the thermally insulating sections in the grooves and thus creating the connection between the profile sections or if the limitation is intending to further define an additional step of joining the thermally insulating material to the profile sections.
It is noted that the limitations of the method appear to recite the method within multiple duplicate steps thereby rendering the claim indefinite such that one of ordinary skill in the art would be able to perform the claimed method and obtain the final profile. It is suggested to amend the method claim to clearly set forth each step as it is performed within the method. 
With regards to claim 34, the claim states “adjustable and controlled force is exerted”, this limitation is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure [see Ex parte Pfeiffer, 135 USPQ 31 (1961)]. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
With regards to claim 35, the claimed subject matter appears to be a duplicate of the limitation “during a return movement of the trolley or trolleys the grooves are plastically deformed by means of the press tools to connect the profile sections” found in line 20-22 of claim 20 and therefore does not appear to be further limiting the claims. Clarification and/or correction is required. 
Examiner notes that no art has been applied to claims 20, 24-30 and 32-35; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725